JOHNSON CONTROLS, INC., Employer Below, Appellant,
v.
SHEILA EVANS, Claimant Below, Appellee.
No. 318, 2009.
Supreme Court of Delaware.
Submitted: September 30, 2009.
Decided: September 25, 2009.
Before and STEELE, Chief Justices, BERGER and RIDGELY, Justices.

ORDER
Myron T. Steele, Chief Justice
This 25th day of September 2009, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of its well-reasoned decision dated May 13, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.